Title: From George Washington to Noah Webster, 17 April 1786
From: Washington, George
To: Webster, Noah



Sir,
Mount Vernon Aprl 17th 1786

Mr Lee, yesterday evening, gave me the pleasure of receiving your letter of the 31st Ulto, and the book with wch it was accompanied—for both, I pray you to accept my thanks. The author, some time ago, had the goodness to send me two copies of the poem.
I am equally obliged to you, Sir, for your kind assurance of looking out for an Instructor for the little folks of this family;

but believe I have no occasion to trouble you in this business, now. Sometime in the course of last summer, when Gen. Lincoln was here, I made particular enquiry of him on this head; and though he could not, at that time, point out a character which he thought would answer my purposes in all respects, yet he has lately named a Gentlemn of whom he speaks in high terms; and has given the conditions on which he wd come; which being acceded to on my part, and a letter written to that effect, I conceive the matter is closed. If it should be otherwise, I will again give you the trouble of hearing from me on this subject.
My best wishes will attend you in your lectures, and in the prosecution of your design of refining the language and improving the system of education, so as to reduce it to perfect regularity. I am, Sir Yr Most Obedt Hble Servt

Go: Washington

